Birdsong, Judge.
Worker’s compensation case. The appellant Moore appeals the award of the administrative law judge denying compensation based upon the invalidity of Moore’s claim filed in violation of the applicable statute of limitation. On appeal, the award was affirmed by the State Board of Workers’ Compensation and the superior court. Held:
The facts show that Moore sustained an injury in 1966 to his right ankle. He received extensive medical treatment and was compensated for a permanent injury disability to the right ankle. Subsequently in 1974, Moore injured his right knee. This continued to give him discomfort and limited his locomotion. However, due to the ankle injury in 1966, Moore had been required to perform light work. He continued to perform this work without difficulty with the same employer until Moore retired on social security in 1977.
Moore contends that his right "leg” was injured in 1966 and re-injured and aggravated by the "leg” injury in 1974, disregarding that one injury was to the ankle and the other to the knee, and that the two injuries were totally unrelated and without showing that the later knee injury was in any way aggravated by the earlier ankle injury or vice versa. Thus, the proposition advanced by Moore, i.e., that an aggravation to an earlier injury where the employee continues to work, starts the statute running only after the employee is forced to quit because *27of the aggravation, is not applicable to the facts of this case. Moore was not forced to quit but voluntarily retired after having worked for almost three years with the knee injury. It is uncontested that the injury occurred in June, 1974, and that a claim was not filed until August, 1977. Accordingly, we conclude that the superior court did not err in affirming the awards by the administrative law judge and the State Board of Workers’ Compensation. See Catledge v. Dept. of Public Safety, 129 Ga. App. 374 (199 SE2d 630).
Argued January 16, 1979 —
Decided February 9, 1979.
Paul C. Myers, for appellant.
John M. Williams, John W. Wilcox, for appellees.

Judgment affirmed.


Quillian, P. J., and Smith, J., concur.